 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Norman Shigeru Shinsako,                            No. CV-19-08006-PCT-GMS
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus
16   (State/2254) and United States Magistrate Judge Deborah M. Fine’s Report and
17   Recommendation (“R&R”). Doc. 13. The R&R recommends that the Court dismiss the
18   Petition with prejudice. Doc. 13 at 11. The Magistrate Judge advised the parties that they
19   had fourteen days to file objections to the R&R and that failure to file timely objections
20   could be considered a waiver of the right to obtain review of the R&R. Id. at 11-12 (citing
21   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114,
22   1121 (9th Cir. 2003)).
23          The parties did not file objections, which relieves the Court of its obligation to
24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
25   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
26   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
27   determine de novo any part of the magistrate judge’s disposition that has been properly
28   objected to.”). The Court will accept the R&R and dismiss the Petition with prejudice. See
 1   28 U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in
 2   whole or in part, the findings or recommendations made by the magistrate”); Fed. R. Civ.
 3   P. 72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
 4   receive further evidence; or return the matter to the magistrate judge with instructions.”).
 5          IT IS HEREBY ORDERED:
 6          1.      Magistrate Judge Fine’s R&R (Doc. 13) is ACCEPTED.
 7          2.      Petitioner’s Petition for Writ of Habeas Corpus (Doc.1) is DISMISSED
 8   WITH PREJUDICE.
 9          3.      The Clerk of Court shall TERMINATE this action and enter judgment
10   accordingly.
11          4.      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the
12   event Petitioner files an appeal, the Court declines to issue a certificate of appealability
13   because reasonable jurists would not find the Court’s procedural ruling debatable. See
14   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
15          Dated this 30th day of October, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
